DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Claim Objections
Claim(s) 1 and 10 is/are objected to because of the following informalities:  
In the 3rd line of claim 1, “toner image” should be corrected to --a toner image--.
In the 3rd line of claim 10, “configure” should be corrected to --configured--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchihara et al. (JP 2007-010742, hereinafter “Kikuchihara”).  (Note: paragraphs cited refer to those in the machine translation of Kikuchihara provided in the previous Office action.)
Regarding claim 1, Kikuchihara teaches an image forming apparatus (Fig. 1, ¶ 14) comprising:
an image bearing member 11 (Fig. 1, ¶ 15); 
an image forming portion 12-14 configured to form a toner image on the image bearing member (Fig. 1, ¶ 15); 
an intermediate transfer belt 15 to which the toner image is transferred from the image bearing member (Fig. 1, ¶ 15); 
a plurality of rollers 31-33/25 where the intermediate transfer belt is stretched, wherein the plurality of rollers includes an inner roller 25 provided in contact with an inner surface of the intermediate transfer belt (Figs. 1 & 6); 
an outer roller 22 configured to cooperate with the inner roller to form a transfer nip N to transfer the toner image from the intermediate transfer belt to a recording medium P (Fig. 6,¶ 28); and 
an arm member 95 provided to be rotatable about a rotating shaft 95a (Fig. 6, ¶ 46), 
wherein the arm member is configured to rotatably support the inner roller (via 25a; see Fig. 6), 

wherein, when the inner roller is positioned at the first rotating position, the transfer nip is formed at a first transfer nip position in a circumferential direction of the outer roller (Figs. 3(a)-3(b), ¶¶ 36-37, 47), and 
wherein, when the inner roller is positioned at the second rotating position, the transfer nip is formed at a second transfer nip position different from the first transfer nip position in the circumferential direction of the outer roller (Figs. 3(a), 3(c), ¶¶ 36-37, 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0257764) in view of Oikawa (US 2017/0031294).
Regarding claim 1, Okamoto teaches an image forming apparatus 11 (Fig. 1, ¶ 38) comprising:
an image bearing member 22 (Fig. 1, ¶ 42); 
an image forming portion 23/27/28 configured to form a toner image on the image bearing member (Fig. 1, ¶¶ 44-45); 
an intermediate transfer belt 24 to which the toner image is transferred from the image bearing member (Fig. 1, ¶¶ 45-46); 

an outer roller 34 configured to cooperate with the inner roller to form a transfer nip N to transfer the toner image from the intermediate transfer belt to a recording medium (transfer material) (Fig. 2, ¶¶ 52-54); and 
an arm member 37/36 provided to be rotatable about a rotating shaft (see annotated Figs. 2-3 below, 37 clearly rotates about the marked shaft), 
[AltContent: arrow][AltContent: arrow]








wherein the arm member is configured to rotatably support the outer roller (via 34a; ¶ 58), 
wherein the outer roller is movable to a first rotating position (Fig. 2) and a second rotating position (Fig. 3) different from the first rotating position by rotating the arm member (¶¶ 75-76), 
outer roller is positioned at the first rotating position, the transfer nip is formed at a first transfer nip position P1 in a circumferential direction of the inner roller (Fig. 2, ¶ 56), and 
wherein, when the outer roller is positioned at the second rotating position, the transfer nip is formed at a second transfer nip position P2 different from the first transfer nip position in the circumferential direction of the outer roller (Fig. 3, ¶ 56).
Okamoto fails to teach the arm member configured to rotatably support the inner roller and supporting limitations with regard to the inner roller as required by claim 1.
Oikawa teaches a similar image forming apparatus, and further teaches various configurations of arm members which support and change the position of an outer roller 25 with respect to an inner roller 15 inside an intermediate transfer belt 12.  The rollers 15 and 25 serve as a secondary transfer portion to transfer images from the belt 12 to a recording medium (see Figs. 1, 6, and 17).  Oikawa further teaches that the various configurations of arm members can be provided solely on the inner roller 15 side so as to drive the roller 15 side, or to both the inner roller 15 and outer roller 25 sides (¶ 75).
Utilizing the teachings of Oikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Okamoto so as to provide the arm member and supporting structure to the inner roller in addition to the outer roller.  One would have been motivated to make this modification in order to control the positions of both rollers (Oikawa ¶ 75).
Regarding claim 2, modified Okamoto teaches the image forming apparatus according to claim 1, Page 2 of 5Amendment for Application No.: 16/823125 Attorney Docket: 10190491US01 wherein a rotating center of the arm member is disposed outside an area sandwiched between a first straight line X and a second straight line Y, wherein the first straight line passes through a rotation center of the inner roller and a rotation center of the outer roller, 

    PNG
    media_image1.png
    716
    476
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (X)][AltContent: textbox (Y)]








Regarding claim 4, modified Okamoto teaches the image forming apparatus according to claim 1, but fails to teach wherein the outer roller is configured to contact the intermediate transfer belt and separate from the intermediate transfer belt.
Oikawa, however, teaches wherein the outer roller is configured to contact (Fig. 3) the intermediate transfer belt and separate (Figs. 2 & 6) from the intermediate transfer belt (¶ 73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Okamoto such that outer roller is configured to contact separate from the intermediate transfer belt, as taught by Oikawa.  One would have been motivated to make this modification in order to release pressure between the rollers by separating the inner and outer rollers after a medium has exited the nip (Oikawa ¶ 
Regarding claim 5, modified Okamoto teaches the image forming apparatus according to claim 1, further comprising (see Okamoto): a supporting unit 36 configured to support the outer roller to be slidable in a predetermined direction (toward/away from inner roller 33; Fig. 3, ¶ 54) (note that modified Okamoto has arm member 37/36 applied to both the inner and outer rollers); and an urging member 35 configured to urge the outer roller toward the inner roller (Fig. 3, ¶ 54), wherein a straight line that passes through a rotation center of the outer roller along the predetermined direction (essentially, a line through the center of 34 and P1) intersects a moving locus of a rotation center of the inner roller (along P1-P2) when the arm member rotates between the first rotating position and the second rotating position (Figs. 2-3).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0257764) in view of Oikawa (US 2017/0031294), as applied to claim 1 above, and further in view of Goto et al. (US 2014/0023387, hereinafter “Goto”).
Regarding claim 10, modified Okamoto teaches the image forming apparatus according to claim 1, further comprising (see Okamoto): a rotating mechanism 39 configured to rotate the arm member (Figs. 2-3, ¶ 76); and a controller 40 (Fig. 3) configured to control the rotating mechanism (¶ 76), wherein the controller controls the rotating mechanism so that a position of the transfer nip in the circumferential direction of the outer roller changes based on a thickness of the recording medium (¶ 84).
Modified Okamoto does not explicitly teach controlling a position of the transfer nip based on a basis weight of the recording medium.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of modified Okamoto such that the controller controls the rotating mechanism so that a position of the transfer nip in the circumferential direction of the outer roller changes based on a basis weight determined via the thickness of the recording medium.  One would have been motivated to make this modification as determining basis weight via thickness is known and would yield similar results.

Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the rotating center of the arm member is disposed in an area between the first straight line and a stretched line of the intermediate transfer belt stretched between the inner roller and the downstream roller” in combination with the remaining limitations of claim 3.
Prior art of record does not disclose or suggest the claimed “a cam configured to rotate the arm member; andPage 3 of 5Amendment for Application No.: 16/823125 Attorney Docket: 10190491US01a positioning portion configured to position the arm member in a rotating direction by coming into contact with the arm member, wherein, when the arm member is at the first rotating position, the arm member is separated from the cam and is brought into .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852